Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/23/21 and 7/20/22 have been considered.
Drawings
The drawings filed 12/23/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2006/01004472 A1), cited by applicant in view of Watanabe (US 2006/0002579 A1).
Re claim 1: Abe et al. teaches an acoustic device comprising:
a main body case (1);
a vibrating body (5) provided inside of the main body case;
a magnetic circuit unit (30) disposed in front of the vibrating body;
a coil (4) located inside of a magnetic gap of the magnetic circuit unit;
a bobbin (2) configured to support the coil and vibrate along with the vibrating body; and
a damper (3) configured to connect the main body case to the bobbin,
wherein the damper is disposed in the rear of the vibrating body (see figure 1).  Abe et al. however does not teach to include a damper regulation unit is provided in the rear of the damper at a position facing the damper as set forth.  Watanabe teaches in a similar acoustic device to include a damper regulation unit (buffer arrangement including elements (51c and 70)) that is provided in the rear of the damper at a position facing the damper (see for example figures 5 and 6) to decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a damper regulation unit in the teaching of Abe et al. to predictably decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  The claimed subject matter therefor would have been obvious before the filing of the invention.
Re claim 2: see paragraph [0072] of Abe et al. teaching a cylindrical shape of the bobbin along with arrangement of figure 5-6 of Watanabe teaching location of the damping regulation unit as set forth which when combined with Abe et al. predictably decreases the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  
Re claim 6:  see figures 5-6 of Watanabe in which a center line L1 is such that the damping regulation unit (70) is disposed to be line symmetrical about the center line as set forth
Re claim 7: note in both Abe et al. (damper element (3)) and in Watanabe (damper element (2)) are ring-shaped. 
Re claim 8: see discussion in paragraph [0039] of Watanabe in which the damper regulation unit is integrated with a main body case as set forth
Re claim 9:  Abe et al. teaches an acoustic device comprising:
a main body case (1);
a vibrating body (5) provided inside of the main body case;
a magnetic circuit unit (30) disposed in front of the vibrating body;
a coil (4) located inside of a magnetic gap of the magnetic circuit unit;
a cylindrical bobbin (2) configured to support the coil and vibrate along with the
vibrating body; and
a damper (3) configured to connect the main body case to the bobbin,
wherein the damper is disposed in the rear of the vibrating body (see figure 1),
wherein the inner circumference of the damper is bonded and fixed to the outer
circumferential surface of the bobbin (see figure 1). Abe et al. however does not teach to include a damper regulation unit is provided in the rear of the damper at a position facing the damper and on the radially outer side of the bobbin as set forth.  Watanabe teaches in a similar acoustic device to include a damper regulation unit (buffer arrangement including element (51c and 70) that is provided in the rear of the damper at a position facing the damper and on the radially outer side of the bobbin (see for example figures 5 and 6) to decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a damper regulation unit in the teaching of Abe et al. to predictably decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  The claimed subject matter therefor would have been obvious before the filing of the invention.
Re claim 13:  see figures 5-6 of Watanabe in which a center line L1 is such that the damping regulation unit (70) is disposed to be line symmetrical about the center line as set forth
Re claim 14: note in both Abe et al. (damper element (3)) and in Watanabe (damper element (2)) are ring-shaped. 
Re claim 15: see discussion in paragraph [0039] of Watanabe in which the damper regulation unit is integrated with a main body case as set forth
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (JP2005151210(A), cited by applicant) in view of Watanabe (US 2006/0002579 A1).
Re claim 16:  Sugawara teaches an acoustic device (depicted in figure 4) comprising:
a main body case including a front case portion (9) and a rear case portion (10);
a vibrating body (7) provided inside of the main body case, where the vibrating body has the shape of a cone and tapers rearward;
a magnetic circuit unit (4) fixed to a rear surface of the front case portion facing rearward and disposed in front of the vibrating body;
a coil (6) located inside of a magnetic gap of the magnetic circuit unit;
a cylindrical bobbin (5) configured to support the coil and vibrate along with the
vibrating body; and
a damper (11) configured to connect the main body case to the bobbin,
wherein the damper is disposed in the rear of the vibrating body,
wherein the inner circumference of the damper is bonded and fixed to the outer
circumferential surface of the bobbin. Sugawara however does not teach a damper regulation unit is provided in the rear of the damper at a position facing the damper and on the radially outer side of the bobbin as set forth. Watanabe teaches in a similar acoustic device to include a damper regulation unit (buffer arrangement including element (70) that is provided in the rear of the damper at a position facing the damper and on the radially outer side of the bobbin (see for example figures 5 and 6) to decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a damper regulation unit in the teaching of Abe et al. to predictably decrease the occurrence of abnormal sound and prevent damage of the components of the acoustic device.  The claimed subject matter therefor would have been obvious before the filing of the invention.
Re claim 20:  see figures 5-6 of Watanabe in which a center line L1 is such that the damping regulation unit (70) is disposed to be line symmetrical about the center line as set forth
Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed arrangement as set forth in claims 1, 9 and 16 that additionally includes a damper support portion along with a distance of movement of the coil until the damper collides with the damper regulation unit being less that the distance of movement of the coil when the vibrating body collides with the damper support portion as set forth in respective claims 3, 10 and 17 is neither taught by nor an obvious variation of the art of record.   The claimed arrangement as set forth in claims 1, 9 and 16 that additionally includes movement distance of the coil until the damper collides with the damper regulation unit being less that the distance of forward movement of the coil until the bobbin collides with the magnetic circuit unit as set forth in respective claims 4, 11 and 18 is neither taught by nor an obvious variation of the art of record.  The claimed arrangement as set forth in claims 1, 9 and 16 that additionally includes movement distance of the coil until the damper collides with the damper regulation unit being less that the distance of forward movement of the coil until the vibrating body collides with the magnetic circuit unit as set forth in respective claims 5, 12 and 19 is neither taught by nor an obvious variation of the art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/15/22